Per Curiam :
Section 11 of the General Assignment Act (laws of 1877, chap. 466) requires that .a citation must be issued to all parties interested whenever a judicial settlement of the assignee’s accounts is had. In any question affecting the assignee and a creditor only it is sufficient to cite the assignee alone; but if, in such a case, the assignee' chooses to go into a final settlement of- his accounts the citation to “ all persons interested,” required by section 11 and referred to in section 13, must then be issued. And section 13 plainly directs that such a citation must-be served on the sureties of the assignee as well as on all creditors and other parties interested.
The proceeding before us was one inaugurated by. the assignee for a final settlement of his accounts, and, hence, very clearly, under section 13, the sureties were entitled to be cited.
It is claimed by both parties upon this motion that the decree rendered against the assignee in such proceeding is prima facie binding against the sureties. Assuming that to be so, we are. of the opinion that the clear right given by such statute to the sureties to be made parties, and so to be heard upon the question of what and how much should be charged against their principal, is a right of which they should not be deprived.
. It is urged by the respondent that the sureties are not prejudiced by the omission to bring them in as such parties, because the decree so rendered against the principal is only prima facie evidence against them; that, not .being a -conclusive -adjudication as to them, they are still at liberty, when called upon to pay in accordance with' its requirements, to contest the same and show wherein its provisions and requirements are erroneous. But evidently this puts them in a false position with reference to the claim made against them. They are confronted with an. apparent adjudication in favor of that claim and the burden is thrown upon them of overcoming it. Every item charged upon such accounting against their principal is presumed to have been properly charged, and this presumption the sureties are required to overcome by proof. Such -presumption has been obtained by the claimants in violation of the - statute :and is one to *259which they are not entitled. It gives them an undue advantage over the sureties and operates to their prejudice.
The order appealed from should be reversed, and the application of the sureties should be granted. .
All concurred.
Order reversed, with ten dollars costs and disbursements and the motion of the sureties granted.